DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/16/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki US 7,246,655 B2 in view of Sugito US 2003/0079863 Al.
Re claim 1,  Mochizuki teach a vapor chamber comprising: a housing (1); a plurality of protrusions (10) on at least one main surface inside the housing,; and a working fluid sealed in the housing (claim 1, col 3).
Mochizuki fail to explicitly teach details of the protrusions.
Sugito teach each of the plurality of protrusions having a columnar portion (11) and a head portion (12), lateral surfaces of the head portions of adjacent protrusions of the plurality of protrusions face each other (fig 25), and a first area of the head portion is larger than a second area of the columnar portion when measured in a direction perpendicular to the main surface of the housing (fig 25) to create cavities with partial coverings (para 158).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the protrusions as taught by Sugito in the Mochizuki invention in order to advantageously allow for increased boiling without refrigerant escape (para 158).
Re claim 2, Sugito teach the head portion has a rectangular shape when viewed from a direction perpendicular to the main surface of the housing (fig 25, see the rejection of claim 1).
 




Re claim 6, Sugito teach a distance between the head portions of the adjacent protrusions of the plurality of protrusions is constant  (fig 25, see the rejection of claim 1, also noting the claim limitations are met in the instant combination since 11, 12 modifies the protrusions of the primary reference).
 
Re claim 11, Sugito teach the columnar portion has a quadrangular prism shape (fig 25).

Claims 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki US 7,246,655 B2 in view of Sugito US 2003/0079863 Al and Bhusan et al. US 20100028604 A1.
Re claim 4,   Mochizuki , as modified, fail to explicitly teach the head portion has a width of 100 pm to 500 pm inclusive.
Bhusan et al. teach wherein the head portion has a width is in a range (fig 15) to optimally space pillars of a certain diameter/width (para 44, fig 15).
Bhusan et al. teach fails to explicitly disclose a width of 100 pm to 500 pm inclusive. Since Bhusan et al.  does, however, disclose that the head portion has a width have a variable affect on heat exchange; the head portion has a width constitute a defined ratio with the spacing of the pillars which affects wetting. Therefore, the head portion has a width (paras 44, 51 and fig 15) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. 
Additionally,  it would have been an obvious matter of design choice to provide a has a width of 100 pm to 500 pm inclusive , since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.



Re claim 5,   Mochizuki , as modified, fail to explicitly teach details of spacing.
Bhusan et al. teach a distance between the head portions of the adjacent protrusions of the plurality of protrusions is from 10 pm to 80 pm inclusive to allow for micro asperities to be built upon a hierarchical structure (para 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the spacing as taught by Bhusan et al. in the Mochizuki , as modified, invention in order to advantageously allow for wicking channel for heat exchange and optimal performance of heat exchange fluid within the channels.


Re claim 6, Mochizuki , as modified, fail to explicitly teach details of the spacing.
Bhusan et al. teach a distance between the head portions of the adjacent protrusions of the plurality of protrusions is constant to optimally space pillars (paras 44, 51 and other example spacing noting that an ideal spacing for multiple pillars is provided and thus is considered constant).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the spacing as taught by Bhusan et al. in the Mochizuki , as modified, invention in order to advantageously allow for wicking channel for heat exchange and optimal performance of heat exchange fluid within the channels.


Re claim 7, Mochizuki , as modified, fail to explicitly teach details of the size.
Bhusan et al. teach the columnar portion has a height of 1 pm to 100 pm inclusive to allow for micro asperities to be built upon a hierarchical structure (para 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by Bhusan et al. in the Mochizuki , as modified, invention in order to advantageously allow for wicking channel for heat exchange and optimal performance of heat exchange fluid within the channels.


Re claim 12, Mochizuki , as modified, fail to explicitly teach details of the spacing.
Bhusan et al. teach wherein a distance between adjacent columnar portions of the plurality of protrusions is in a range (fig 15) to optimally space pillars (para 44, fig 15).
Bhusan et al. teach fails to explicitly disclose is from 100 pm to 1000 pm. Since Bhusan et al.  does, however, disclose that a distance between adjacent columnar portions of the plurality of protrusions have a variable affect on heat exchange; a distance between adjacent columnar portions of the plurality of protrusions constitute a defined ratio with the diameter which affects wetting. Therefore, the distance between adjacent columnar portions of the plurality of protrusions (paras 44, 51 and fig 15) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger wherein a distance between adjacent columnar portions of the plurality of protrusions results in larger Wenzel effect with droplets of a larger radius (fig 15), and vice versa. Therefore, since the general conditions of the claim, i.e. that a distance between adjacent columnar portions of the plurality of protrusions is in a range, were disclosed in the prior art by Bhusan et al. , it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a distance between adjacent columnar portions of the plurality of protrusions disclosed by Bhusan et al.  is 
Additionally,  it would have been an obvious matter of design choice to provide a distance between adjacent columnar portions of the plurality of protrusions is from 100 pm to 1000 pm inclusive (noting teachings of Bhusan et al. teaching specific sizes of the channel in the range), since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki US 7,246,655 B2 in view of Sugito US 2003/0079863 Al and Lin US 20170268835 A1.
Re claim 8, Mochizuki , as modified, fail to explicitly teach details of the coating.
Lin  teach the plurality of protrusion are covered with metal (paras 20-21) to coat the inner surface with copper.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the coating as taught by Lin in the Mochizuki , as modified, invention in order to advantageously allow for easier welding of a vapor chamber (paras 20-21).
Re claim 9, Lin teach wherein the metal is Cu (see the rejection of claim 8).

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki US 7,246,655 B2 in view of Sugito US 2003/0079863 Al and Benson US 6056044 A.


Benson teach the columnar portion has a circular cylindrical shape to provide mushroom shaped layers (figs 2, 6, col 3, noting the stalk of a mush room in addition to the top are naturally known in the to have “circular” and “cylindrical” properties thus meeting the claim limitations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the shape as taught by Bensonin the Mochizuki , as modified, invention in order to advantageously allow for enhanced heat removal and channel properties.
 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10986754 B2, US 20130327504 A1, US 20120145358 A1, US 8807203 B2, US 20080128116 A1, US 20050280162 A1, US 6474074 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON A JONES/Examiner, Art Unit 3763